                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

BRANDON KING                                                                        PLAINTIFF

VS.                                    4:19-CV-29-BRW-BD

BOMBGARDENER, et al.                                                               DEFENDANTS

                                             ORDER

       I have received a Recommended Disposition (“Recommendation”) from Magistrate

Judge Beth Deere. After carefully considering the Recommendation and Mr. King’s timely

objections, and after a de novo review of the record, I approve and adopt the Recommendation in

all respects. Plaintiff points out that Defendant opened mail in another case he is litigating.

However, he's not represented by counsel in that case (so there's no attorney-client privilege)

and the three documents filed in that case are all public documents and would have been

provided to the defendants.

       Mr. King’s claims are DISMISSED, without prejudice, based on his failure to state a

constitutional claim. This dismissal constitutes a “strike” for purposes of 28 U.S.C. § 1915(g)

and an in forma pauperis appeal of this dismissal would be frivolous and not taken in good faith.

        IT IS SO ORDERED, this 31st day of January, 2019.




                                                             /s/ Billy Roy Wilson ______________
                                                             UNITED STATES DISTRICT JUDGE
